PER CURIAM.
The appellee has formally moved for relief from interest accruing on the judgment herein during the pendency of the appeal. (C. C. A.) 43 F.(2d) 355. The motion is based on the ground that appellee was prevented meantime from paying the judgment. If the record sustained the position taken, the relief would be properly granted. Bates v. Dresser, 251 U. S. 524, 40 S. Ct. 247, 64 L. Ed. 388. But it appears from the judgment entry that the tender of $7,500 was abandoned, when appellee sought to withdraw its answer and file an amended answer “denying any liability whatsoever to the plaintiff,” and moved for judgment to that effect. Appellee’s contest of the entire demand precludes allowance of the motion. It is therefore overruled.